Citation Nr: 1517683	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-19 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.C. Chapman




INTRODUCTION

The appellant is a Veteran who served on active duty from December 1966 to September 1968 and from August 1969 to August 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2010 (that denied service connection for hypertension) and December 2011 (that increased the rating for PTSD, effective August 15, 2011) rating decisions by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  In April 2015, at his request the Veteran was scheduled for a videoconference hearing before the Board.  However, in correspondence received prior to the hearing date, he expressed his intent to withdraw the appeal.

The issue of service connection for a disability manifested by right hand tremors has been raised by the record (in a February 2015 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

In April 2015, prior to the promulgation of a Board decision in the matters of service connection for hypertension and regarding the rating for PTSD, the Veteran requested that his appeal in the matters be withdrawn.


CONCLUSION OF LAW

Regarding the claims of service connection for hypertension and seeking an increased rating for PTSD, the criteria for withdrawal of an appeal are met; the Board has no further jurisdiction to consider an appeal in these matters.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

In a written statement dated (and received by VA) in April 2015, the Veteran withdrew his appeals seeking service connection for hypertension and an increased rating for PTSD.  Consequently, there is no allegation of error of fact or law with respect to such claims remaining for appellate consideration.  Accordingly, the Board does not have jurisdiction to further consider an appeal in these matters.


ORDER

The appeal seeking service connection for hypertension is dismissed.

The appeal seeking an increased rating for PTSD is dismissed.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


